Citation Nr: 0640266	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2. Entitlement to service connection for hearing loss.

REPRESENTATION

Veteran represented by:   Wisconsin Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (the 
RO).


Procedural history

In a January 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability. The veteran was notified of the RO's 
decision in a February 1991 letter, but he did not appeal 
within the applicable time period.

In October 2000, the veteran sought to reopen his claim of 
service connection for a back disability.  In a January 2002 
rating decision, the RO denied the claim, finding that new 
and material evidence had not been received.  In a May 2002 
rating decision, the RO again denied service connection for a 
back disability, as well as service connection for hearing 
loss.  The veteran indicated disagreement with the RO's 
decisions and, after being issued a statement of the case in 
February 2003, perfected his appeal by means of his 
submission of a substantive appeal 
(VA Form 9) in April 2003.

In a decision dated March 22, 2006, the Board reopened the 
veteran's claim of entitlement to service connection for a 
back disability, based on the receipt of evidence which was 
deemed to be new and material. That issue was remanded to the 
RO via the VA Appeals Management Center for further 
evidentiary and procedural development.  The issue of service 
connection for hearing loss was also remanded.
 
In August 2006, the AMC issued a Supplemental Statement of 
the Case (SSOC) which continued to deny the veteran's claims.  
His claims folder has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

In a June 2003 rating decision, the RO denied service 
connection for tinnitus. The veteran disagreed with the RO's 
decision, and in August 2004, the RO issued a Statement of 
the Case addressing the issue. The veteran, however, did not 
submit an appeal within the applicable time period. 
Accordingly, the issue of service connection for tinnitus is 
not within the Board's jurisdiction and it will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board's March 2006 decision denied the veteran's claims 
of entitlement to increased ratings for two service-connected 
disabilities (residuals of a right humerus fracture and 
residuals of a right femur fracture).  That decision is 
final.  
See 38 C.F.R. § 20.1100 (2006).


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
currently has a lumbar spine disability, status post surgery.

2.  There is no evidence of any back disease or injury in 
service.

3.  The veteran is service connected for disabilities of the 
right leg, to include leg shortening.

4.  A preponderance of the competent medical evidence of 
record indicates that there is no nexus between the veteran's 
military service and/or his service-connected disabilities 
and his current back disability.

5.  There is no evidence of hearing loss, ear disease or 
acoustic trauma in service.

6.  Hearing loss was initially diagnosed in September 2001. 

7.  The competent medical evidence of record does not 
indicate that any nexus exists between the veteran's military 
service and his currently diagnosed hearing loss. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A back disability is not proximately due to nor is it the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2006).

3.  Hearing loss was not incurred in or aggravated by the 
veteran's military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back 
disability and for hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was noted in the Introduction, the Board remanded these 
two issues in March 2006 for additional evidentiary and 
procedural development.  This included:  furnishing the 
veteran additional notice under the Veterans Claims 
Assistance Act of 2000; requesting that the veteran furnish 
additional information concerning medical treatment of his 
back condition after service; requesting copies of the 
veteran's service medical records; scheduling the veteran for 
a VA examination, with the examiner to provide a nexus 
opinion as to the relationship between the veteran's low back 
disability and his military service; and readjudication of 
the claims.  

A review of he file indicates that a VCAA letter was sent to 
the veteran on April 18. 2006.  That letter, which will be 
discussed in greater detail below, specifically requested 
information from the veteran concerning his medical treatment 
over the years.  See the April 2006 VCAA letter, page 2.  The 
veteran did not respond to the letter.  The veteran's service 
medical records were secured and associated with his VA claim 
folder in May 2006.  A VA examination and nexus opinion were 
obtained in August 2006, and the AMC readjudicated the two 
claims via an August 2006 SSOC. 

Thus, the Board's remand directives were fully complied with.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As was described in detail in the Board's March 2006 
decision, the veteran received adequate VCAA notice via 
letters dated in December 2000 and in February 2005.  That 
discussion will not be repeated.  As discussed immediately 
above, the Board remand these issues in March 2006 in order 
for additional VCAA notice to be provided in light of the 
recently decided case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The AMC sent a 10 page VCAA letter to the 
veteran on April 18, 2006.  This letter fully notified the 
veteran of the requirements of the VCAA, to include Dingess 
concerns.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  As was alluded to above, the April 2006 
VCAA letter provided the veteran with a list of the kinds of 
evidence, not of record, which would substantiate his claim.  
See the April 18, 2006 VCAA letter, page 2.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the April 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "Relevant records from any Federal 
agency.  This may include medical records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or Social Security Administration."  
He was further advised that VA would make "reasonable 
efforts" to obtain "Relevant records not held by a Federal 
agency"  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  This letter also notified the veteran 
that VA would assist him by providing a medical examination 
or getting a medical opinion if necessary.  [A medical 
examination and opinion were done in August 2006.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2006 VCAA letter notified the veteran that he 
"must give us enough information about your records so that 
we can request them from the person or agency that has them . 
. . It is your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency."  See the April 2006 VCAA 
letter, page 5 [emphasis as in original]. 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2006  VCAA letter included notice that "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the April 2006 VCAA letter, page 
3.  This language complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

As was noted above, the veteran did not respond to the April 
2006 VCAA letter, nor did he otherwise submit or identify and 
additional evidence.  He did, however, report for the VA 
examination in August 2006.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claims of entitlement to service connection were denied based 
on element (3), the relationship between his disability and 
his service.  He has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

In any event, pursuant to the Board's March 2006 remand, the 
veteran received complete notice pursuant to Dingess in the 
April 2006 VCAA letter.  See the April 18, 2006 VCAA letter, 
pages 7-10.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  As was noted in the Introduction, 
the Board remanded this case in the past so that additional 
evidence could be obtained.  The evidence of record includes 
service medical records, extensive VA and private treatment 
records, as well as the reports of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a Board 
hearing, and specifically declined on in his April 2003 
substantive appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for a back disability.

Initial matter

The veteran in essence contends that his current low back 
disability is related to a March 1967 in-service motor 
vehicle accident (service connection for right leg 
disabilities and right arm fracture residuals caused by that 
accident has been granted by VA).  

The veteran in the past has contended that his back 
disability is secondary to his service-connected leg 
fracture.  However, it is clear that his current claim is 
presented strictly on a direct basis.  See the veteran's July 
2002 notice of disagreement:  "I feel my back problems are 
related directly with [sic] the auto accident in 1968 
[sic]."  His April 2003 substantive appeal (VA Form ) 
included the following statement:  "I do not understand why 
I can not get service connection for my on-going back 
condition which was diagnosed in the military." 

In any event, the RO initially denied the claim on both a 
direct and a secondary basis.  See the January 2002 and May 
2002 rating decisions which form the basis for this appeal, 
as well as the February 2003 Statement of the Case.  
Accordingly, the Board's discussion will address the 
veteran's claim on both a direct and a secondary basis

Relevant law and regulations

Direct service connection

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. §  3.310 (2006); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. 
§ 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual background

The veteran's service medical records showed that he was 
involved in an automobile accident in March 1967 in which he 
sustained various injuries, including a fracture of the right 
humerus and right femur.  There is no indication of back 
problems in service, including on his May 1968 separation 
physical examination.  In an accompanying report of medical 
history, the veteran denied recurrent back pain.

In August 1968, immediately following his separation from 
service, the veteran submitted an application for VA 
compensation benefits. The veteran indicated that he had been 
involved in a car accident during service in which he 
sustained fractures of the right arm and right leg. The 
veteran's application is negative for any mention of a back 
disability. The veteran was afforded a VA medical examination 
in October 1968, which is negative for complaints or findings 
of a low back disability.  [Service connection was granted 
for leg fractures in a December 1968 VA rating decision.]

Subsequent medical records are negative for complaints or 
findings of a back disability.  In particular, VA medical 
examinations were conducted in December 1970 and September 
1973 to determine the current severity of the veteran's 
service-connected right arm and leg disabilities.  These 
examination reports make no mention of any back disability.

In November 1990, the veteran filed a claim of entitlement to 
service connection for a low back disability, evidently on a 
secondary basis, stating that his shortened right leg from 
his right femur fracture was causing extreme low back pain.  
In connection with his claim, the veteran was afforded a VA 
medical examination in December 1990.  He reported that he 
had had low back pain intermittently for the previous five 
years.  The diagnoses included chronic low back pain.

More recent evidence includes VA and private medical records 
showing treatment for a low back disability. A July 2000 MRI 
scan of the lumbar spine showed degenerative changes at the 
L4-5 and L5- S1 levels.

In an October 2000 letter, Y.B., M.D., noted that the veteran 
had been involved in a motor vehicle accident almost 30 years 
prior and had reported pain in the back area since that time.  
Dr. B. indicated that the veteran's original in-service 
injury may have caused disk disruption, and that the 
veteran's pain may be related to the in-service car accident.

A March 2001 VA medical examination report which contains a 
diagnosis of status post L4-5 herniated disc, status post 
surgical intervention. The examiner concluded that it was not 
as likely as not that the veteran's current back pain was 
related to the in-service automobile accident, noting that 
record did not indicate any significant back pain until one 
or two years prior to the examination.

In a July 2003 letter, S.L.S., N.P. indicated that the 
veteran had a 20 year history of progressive back pain, and 
that a car accident 30 years earlier may have contributed to 
that chronic back pain. 

Of record is the report of a July 2005 VA examination.  The 
examiner concluded as follows:

Based on the history and physical examination, it is 
unlikely that the patient's current back condition is 
service connected,  The reason for this is due to he 
fact that the patient has no documented evidence of pain 
up until the mid to late 1990s almost 20 years after 
original injury.  If the patient had suffered an injury 
to his lower back at the time of the accident, this 
would have been manifest within the first month of this 
accident and not have surfaced almost 20 years later.  
It is unlikely as such that this is related to a service 
connected injury. The patient has developed a herniated 
disc as a natural course of aging and this is not 
related to his accident.  

In response to the Board's March 2006 remand, a VA 
examination was conducted in August 2006.  The examiner (who 
was not the same physician as the July 2005 examiner) noted 
much of the evidence referred to immediately above, including 
the lack of complaints of back problems for a number of years 
after service, as well as the veteran's 1990 statement that 
his back pain had started five years earlier (or many years 
after he left service).  The examiner concluded:

. . . it is my opinion that his current low back 
condition is neither caused nor aggravated by his 
service-connected activities or his automobile accident, 
or the other disabilities.  It is more due to wear and 
tear of aging, and due to the manual work he has during 
his civilian life.  

Analysis

Direct service connection

Applying the Hickson analysis, there is evidence of a current 
back disability.  
The August 2006 VA examiner diagnosed status post L4-5 
herniated disk fusion.  Degenerative disease of the lumbar 
spine has also been diagnosed in the recent past.  The first 
Hickson element is therefore met.

With respect to the second element, in-service disease or 
injury, the Board will separately discuss disease and injury.

With respect to disease, there is no indication of any back 
complaints during service, and no back disability was 
assessed or diagnosed.  In particular, the veteran denied 
back problems in the report of medical history which he 
competed and signed in connection with his separation 
physical examination.  Moreover, as fully discussed in the 
factual background section above, there is no evidence of 
arthritis during the one year presumptive period after 
service.  Indeed, the veteran's initial back complaints came 
many years after service.

Turning to injury, a similar analysis applies.  There is 
absolutely no evidence of a back injury during service, and 
the veteran denied any back problems in connection with his 
May 1968 separation physical examination, and again during VA 
compensation and pension examinations in the late 1960s and 
early 1970s.

The veteran was undoubtedly involved in a motor vehicle 
accident in March 1967.  However, the veteran's injuries were 
well documented, and were limited to the right leg and right 
arm.  Indeed, in his May 1968 report of medical history the 
veteran stated in his own handwriting: "car accident in 
Thailand 19 Mar 67  -- broken leg and arm".  Nowhere is a 
back injury mentioned. 

The veteran now contends that he in fact injured his back in 
that motor vehicle accident.  However, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

To the extent that the veteran and his representative desire 
to extrapolate a back injury from the mere fact that the 
veteran was involved in a motor vehicle accident, the Board 
declines to do so.  Indeed, to do so would be beyond the 
scope of its authority.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].

In short, a preponderance of the evidence indicates that 
there was no back disease or injury in service.  Element (2) 
has not been met, and the claim fails on that basis.

For the sake of completeness, the Board will also discuss the 
third element, medical nexus.

There is arguably competent medical evidence in favor of the 
veteran's claim.  In an October 2000 letter, Y.B., M.D., 
noted the 1967 motor vehicle accident and indicated that the 
veteran "states he has had pain since that time in the low 
back area."  Dr. Y.B. then concluded "I believe his 
original injury may have caused disk disruption.  His pain 
may be related to the accident when he was in the Army."
In July 2003, S.L.S., N.P. indicated that the veteran had a 
20 year history of progressive back pain, and that a car 
accident 30 years earlier may have contributed to that 
chronic back pain.

The opinion of Dr. Y.B. appears to be based on the veteran's 
own representations of what occurred in service, as well as 
his contentions that back problems existed continually after 
service.  As such, they are no better that the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence].

This medical opinion is clearly - and apparently solely - 
predicated on the veteran's reporting of injuries allegedly 
sustained in the 1967 in-service motor vehicle accident, as 
well as his reports continuity of symptomatology thereafter.  
There is no indication that Dr. Y.B. reviewed the veteran's 
service medical records, his claims file, or his early post-
service medical records, all of which are pertinently 
negative regarding back problems.

The question then becomes whether the veteran's statements 
concerning in-service back problems are accurate and 
credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) [in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; the Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran].

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  
See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Therefore, the question is whether the veteran's reporting of 
continuity of symptomatology starting with the March 1967 
accident is credible.  However, the objective medical 
evidence does not in fact reveal continuity of symptomatology 
regarding the veteran's back after the in-service motor 
vehicle accident in March 1967.  The service medical records 
show no complaints of back symptomatology immediately 
following the motor vehicle accident or for the remainder of 
his active service.   Moreover, the early post-service 
medical evidence, including reports of several VA medical 
examinations, is similarly devoid of any reference to back 
problems.  The objective medical evidence shows that the 
veteran's back symptomatology began in about 1990, or if the 
veteran's statements at the time are to be believes, back 
pain started five years earlier, still long after service.  
At no time during the time period from 1968 to 2000 did the 
veteran report that he had had back symptomatology since the 
1967 in-service motor vehicle accident.  

In short, the evidence of record establishes the onset of 
neck and upper extremity symptoms at the earliest in 
approximately 1985, well after the motor vehicle accident in 
1967.  Only much later, and in connection with his claim for 
monetary benefits from the government, did the veteran allege 
that his problems began in service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. 

In short, the opinion which is favorable to the veteran's 
claim is based on the veteran's self-serving reports, which 
lack credibility in light of entire record discussed above.  

With respect to the July 2003 opinion of S.L.S., N.P., it is 
at least based on a more accurate representation by the 
veteran of his history of back pain, since he indicated that 
he had a 20 year history of progressive back pain (i.e. from 
the 
mid 1980s).  However, the conclusion of S.L.S that the car 
accident may have contributed to the veteran's chronic back 
pain is not explained in any way.  For that reason, it 
probative value is minimal.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  In particular, although acknowledging at 
leas a 10 year gap between the accident and the onset of the 
veteran's back pain, S.L.S. does not explain how there could 
be a connection under such circumstances. 

The opinions against the claim, on the other hand, appear to 
be consistent with the veteran's objective medical history 
and are entitled to far more weight.  These opinions are 
contained in VA examination reports dated in March 2001, July 
2005 and August 2006, and have been described in some detail 
above.  Each of the three examiners reviewed, and relied 
heavily on, the veteran's documented medical history, which 
as noted above is devoid of any objective evidence of back 
problems until 1990.  These opinions are therefore congruent 
with the objectively reported medical history.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"]. 

The Board places great weight of probative value on the three 
examination reports, which were obviously based on a thorough 
evaluation of the record as well as examination of the 
veteran.

To the extent that the veteran himself is asserting that his 
back disability is related to his in-service motor vehicle 
accident, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as nexus.  See Espiritu v. 
Derwinski, supra; see also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

For these reasons, the Board finds that as to the matter of 
medical nexus the evidence against the veteran's claim 
preponderates.  Element (3) has also not been met, and the 
veteran's claim fails on that additional basis.

Secondary service connection

Applying the Wallin analysis, for reasons stated above it is 
clear that a current low back disability exists.  
In addition, as noted elsewhere in this decision service 
connection has been granted for various right leg 
disabilities, to include fracture residuals, leg shortening, 
and a scar.  Shortening of the right leg with right-sided 
antalgic gait was noted during a December 1990 VA 
examination.  Wallin elements (1) and (2) have accordingly 
been satisfied. 

Turning to the crucial third Wallin element, medical nexus, 
there is arguably competent medical evidence in favor of the 
claim.  A January 2001 VA examination report concluded with a 
diagnosis of "[a]ntalgic gait with chronic low back pain 
with right leg discrepancy."  This statement, although 
somewhat vague, appears to  indicate that the service-
connected right leg disabilities may contribute, to some 
unspecified extent, to the veteran's low back pain.  No 
reason was stated therefor.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  

The March 2001 VA examiner, although concluding that it was 
not as likely as not that the veteran's current back pain was 
related to the in-service automobile accident, also noted 
that the veteran did have a leg length discrepancy "which 
may potentiate back pain".  Setting aside the rather odd 
wording, the examiner immediately stated: "However, this 
does not seem to contribute to his pain at this time."  
Thus, the opinion does not serve to connect the leg 
disability and the back disability but merely indicates that 
the leg problem "may" contribute to back pain at some 
unspecified time.  The Court has held that medical opinions 
which are speculative, general or inconclusive in nature, 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board thus places little weight of probative value on 
this statement.  

There is also competent medical evidence against the claim.  
Both the July 2005 VA examiner and the August 2006 VA 
examiner, after having reviewed the entire record (and 
recapitulating the veteran's history in the examination 
reports) both concluded that the veteran's back disability 
was a result of the aging process and not of any service-
connected disability.  The July 2005 examiner specifically 
stated that the shortened right leg did not effect any joint.  
The August 2006 VA examiner, in response to the Board's March 
2006 remand, specifically indicated that the veteran's back 
disability was not related to any service-connected 
disability.

The Board places great weight of probative value on these two 
opinions.  A reading of them indicates that they were crafted 
with great attention to the medical records and after careful 
examination of the veteran.  By way of contrast, the January 
2001 and March 2001 reports are vague in the extreme, and at 
most indicate that the leg shortening somehow might 
contribute to the veteran's back pain without stating how or 
even when.    

In short, for reasons stated above, the Board finds that the 
evidence against the veteran's claim preponderates as to the 
question of medical nexus.  Wallin element (3) has not been 
satisfied, and the secondary service connection claim fails 
on that basis. 

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that the claim of entitlement to service connection 
for a back disability is denied, on both a direct and a 
secondary basis.  With respect to the direct service 
connection claim, Hickson elements (2) and (3) have not been 
met; with respect to the secondary service connection claim, 
Wallin element has not been met.  The benefits sought on 
appeal are therefore denied. 

2. Entitlement to service connection for hearing loss.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. See 38 C.F.R. § 3.385 (2006).

Analysis

The veteran contends that his hearing loss was caused by 
acoustic trauma in service.
In particular, he contends that he has "shooter's ear" on 
the right.

The Board will apply a Wallin analysis.  With respect to the 
first element, a May 2004 VA audiology examiner diagnosed 
bilateral sensorineural hearing loss, worse on the left.  

Concerning the second element, in-service disease or injury, 
there is no evidence of disease in service.  The veteran's 
service medical records document no ear disease or hearing 
loss in service, and there is no evidence of hearing loss 
within the one year presumptive period after service or for 
that matter for many years thereafter.  

The veteran alleges in-service injury, namely acoustic 
trauma.  The veteran was a cook in service.  By his own 
admission, the only noise exposure in service was on the 
rifle range during basic training.  His service medical 
records do not document acoustic trauma, and in his report of 
May 1968 medical history he denied any ear problems, as well 
as a history of head trauma.     

Boiled down to its essence, the veteran's claim is based his 
contention that he was exposed to acoustic trauma on the 
firing range during basic training, notwithstanding the fact 
that the objective record is utterly devoid of any reference 
to in-service acoustic trauma.

Although the veteran, like virtually all Army veterans, was 
exposed to some noise on the rifle range during basic 
training, this does not automatically mean that there was any 
injury (i.e., acoustic trauma) caused thereby.  The veteran 
and his representative have not pointed to any such statutory 
or regulatory presumption, and the Board is aware of none.  
Thus, which not necessarily disagreeing that the veteran was 
exposed to certain levels of noise on the firing range during 
basic training, as were millions of other Army veterans, the 
Board rejects the notion that acoustic trauma and resulting 
ear damage should be conceded.  See Colvin, supra.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the record is devoid 
of any objective evidence of acoustic trauma and/or injury to 
the ears in service.  As was noted above, there is no 
objective evidence that the veteran was exposed to hazardous 
levels of noise in the performance of his duties as a cook.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service. The Board 
has considered those statements.  However, the veteran's lay 
opinion on a medical matter is entitled to no weight of 
probative value.  See Espiritu, supra. 

Therefore, in-service incurrence of injury is not met as to 
hearing loss.  Element (2) has not been satisfied, and the 
claim fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  There is of record 
one competent medical opinion 
on this matter, that of the May 2004 VA examiner.  The 
examiner concluded, based on the review of the entire record, 
that the veteran's bilateral sensorineural hearing loss was 
not likely due to service but rather was due to extensive 
noise exposure working in a machine shop for many years after 
service.  In so concluding, the examiner noted that the 
veteran's separation physical examination was pertinently 
negative.  

There is  no competent medical opinion to the contrary.  The 
veteran has been accorded ample opportunity to provide a 
medical opinion in his favor; he has not done so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

To the extent that the veteran is attempting to provide his 
own nexus opinion, as discussed above such is entitled to no 
weight of probative value.  See Espiritu, supra.  [The Board 
observes in passing that although the veteran has contended 
that he has "shooter's ear" on the right, the medical 
evidence indicates that it is in fact the left ear which is 
the worse.  See the May 2004 VA audiology report.  Indeed, a 
September 2001 VA audiology report indicates that at that 
time there was hearing loss in the left ear, but the right 
ear was within normal limits.]  

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to service connection for  back disability is 
denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


